EXHIBIT 10.2

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH Amendment to Credit Agreement (the “Amendment”) is made and entered
into as of November 4, 2005, by and between BANK OF THE WEST (the “Bank”) and
BIOLASE TECHNOLOGY, INC. (the “Borrower”) with respect tot he following:

 

This Amendment shall be deemed to be a part of and subject to that certain
Credit Agreement dated as of May 14, 2003, as it may be amended from time to
time, and any and all addenda and riders thereto (collectively the “Agreement”).
Unless otherwise defined herein, all terms used in this Amendment shall have the
same meanings as in the Agreement. To the extent that any of the terms or
provisions of this Amendment conflict with those contained in the Agreement, the
terms and provisions contained herein shall control.

 

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

 

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Deleting Financial Condition. Section 6.2 of the Agreement is deleted in its
entirety.

 

2. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement and represents that no
event, which with notice or lapse of time, could become an Event of Default, has
occurred or is continuing.

 

3. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

4. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:       BORROWER: BANK OF THE WEST       BIOLASE TECHNOLOGY, INC. BY:  
/S/    ROBERT THOMAS       BY:   /S/    ROBERT E. GRANT NAME: Robert Thomas,
Vice President       NAME: Robert E. Grant, CEO             BY:   /S/    JOHN
HOHENER         NAME: John Hohener, Executive VP and CFO             ADDRESS:  
              981 Calle Amanecer                 San Clemente, CA 92673

 

-1-